DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Claims 1–16, in the reply filed on January 20, 2022, is acknowledged.  The traversal is on the ground(s) that the method of driving recited in Group II, Claims 17–20, is used to drive a liquid crystal lens of Group I, and thus no increased search or examination burden is present.  This is not found persuasive because the liquid crystal lens of Group I may be driven in other manners, or used for other purposes, such that a search for the structure of the liquid crystal lens of Group I would differ from a search from the driving method of Group II, thus substantially increasing the search and examination burden.
The requirement is still deemed proper and is therefore made FINAL.
Applicant’s election without traverse of Species I and Species III in the reply filed on January 20, 2022 is acknowledged.  In view of search performed relating to Species I uncovering substantial art relating to Species II, Species II will also be examined.  Accordingly, only Species III will be withdrawn.
Claims 9 and 16 (Species III) and Claims 17–20 (Group II) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being nonelected, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 4–8, and 10–15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0346718 to Liu et al. in view of 2016/0124233 to Wei.
Regarding Claim 1, Liu discloses (e.g., Figs. 1–4 and paragraphs [0036]–[0051], though the entire document is relevant) a liquid crystal lens, comprising: a first substrate 100 and a second substrate which are opposite to each other (paragraph [0036], opposite substrate not illustrated), and a liquid crystal layer disposed between the first substrate and the second substrate (paragraph [0036], liquid crystal layer not illustrated); wherein the first substrate comprises a first base substrate 100, a plurality of first electrodes 121/131 disposed on a side of the first base substrate proximal to the second substrate, wherein two adjacent first electrodes of the plurality of first electrodes are insulated from each other (Fig. 2A), an orthographic projection of each of the plurality of first electrode on a first surface is an axisymmetric pattern and a centrosymmetric pattern (Fig. 1), and center points of the orthographic projections of the plurality of first electrodes on the first surface are in coincidence with each other (Fig. 1), the first surface being a surface, facing the second substrate, of the first substrate (Fig. 2A); and the second substrate comprises a second base substrate (paragraph [0036]), a second electrode disposed on a side of the second base substrate proximal to the first substrate (paragraph [0069]).
Liu does not explicitly disclose a first alignment layer disposed on a side of the first electrodes distal from the first base substrate, and a second alignment layer disposed on a side of the second electrode distal from the second base substrate, wherein an orientation of the first alignment layer is perpendicular to an orientation of the second alignment layer.
Wei discloses a three-dimensional display system, including a refractive index adjusting device 3 for adjusting a focal length (similar to the device of Liu, e.g., paragraphs [0003] and [0024] of Liu), and teaches including alignment layers 12/13 formed over respective electrodes 7/9, formed with perpendicular alignment orientations (e.g., paragraph [0025]), in order to allow light to pass unchanged when no voltage is applied, but to adjust the focal length when a voltage is applied (e.g., paragraph [0025] of Wei).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Liu to include a first alignment layer disposed on a side of the first electrodes distal from the first base substrate, and a second alignment layer disposed on a side of the second electrode distal from the second base substrate, wherein an orientation of the first alignment layer is perpendicular to an orientation of the second alignment layer, as suggested by Wei, in order to allow light to pass unchanged when no voltage is applied, but to adjust the focal length when a voltage is applied; and further where Liu is silent regarding these further details, and Wei teaches a suitable configuration for control of liquid crystals in a device such as Liu (e.g., MPEP § 2144.07).
Regarding Claim 4, the combination of Liu and Wei would have rendered obvious wherein the plurality of first electrodes are distributed in two different layers, and the two adjacent first electrodes of the plurality of first electrodes are disposed in the two layers respectively (Fig. 2A of Liu).
Regarding Claim 5, the combination of Liu and Wei would have rendered obvious wherein the first substrate further comprises an insulating layer disposed between the two layers where the plurality of first electrodes are distributed (paragraph [0049] of Liu).
Regarding Claim 6, the combination of Liu and Wei would have rendered obvious wherein an outer boundary of the orthographic projection of one of the two adjacent first electrodes on the first surface is a first outer boundary, and an inner boundary of the orthographic projection of the other of the two adjacent first electrodes on the first surface is a first inner boundary, the first outer boundary being in coincidence with the first inner boundary (e.g., Fig. 1 of Liu; paragraph [0055]).
Regarding Claim 7, the combination of Liu and Wei would have rendered obvious wherein an outer boundary of an orthographic projection of the first electrode disposed on the outermost side on the first 
Regarding Claim 8, the combination of Liu and Wei would have rendered obvious wherein an orthographic projection of the second electrode on the first surface is in the shape of a first circle; the first electrodes comprise a central electrode, and a plurality of peripheral electrodes surrounding the central electrode; an orthographic projection of the central electrode on the first surface is in the shape of a second circle; and orthographic projections of the plurality of peripheral electrodes on the first surface are respectively in the shape of a circular ring concentric with the second circle (e.g., Fig. 1 of Liu; paragraph [0055]).
Regarding Claim 10, the combination of Liu and Wei would have rendered obvious wherein the liquid crystal lens is a Fresnel lens (paragraph [0037] of Liu).
Regarding Claim 11, the combination of Liu and Wei would have rendered obvious wherein the liquid crystal lens is a ball lens (where Liu teaches a Fresnel lens, but it is obvious from the disclosure of Liu that other lens types, such as a ball lens, would be possible, and using the device of Liu to form additional types of lenses would have been obvious in order to expand the functionality of the device for various uses).
Regarding Claim 12, the combination of Liu and Wei would have rendered obvious wherein liquid crystals in the liquid crystal layer are nematic liquid crystals (e.g., paragraph [0029] of Wei).
Regarding Claim 13, the combination of Liu and Wei would have rendered obvious wherein the first electrode is an indium tin oxide electrode, and the second electrode is an indium tin oxide electrode (e.g., paragraph [0049] of Liu).

Regarding Claim 14, Claim 14 recites the same features as Claim 1, with the addition that the liquid crystal lens is part of a liquid crystal device.  Liu teaches that the liquid crystal lens may be part of liquid crystal glasses (a liquid crystal device), and as such, Claim 14 would have been obvious in view of Liu and Wei for the same reasons as outlined above with respect to Claim 1.
Regarding Claim 15, Claim 15 further recites the same features as Claim 8, and would have been obvious in view of Liu and Wei for the same reasons as outlined above with respect to Claim 8.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Liu and Wei, in view of U.S. Patent Application Publication Nos. 2008/0212007 to Meredith and 2012/0120333 to Chen et al.
Regarding Claim 2, the combination of Liu and Wei does not explicitly disclose wherein the plurality of first electrodes are disposed in a same layer.
Meredith discloses an electro-optic lens device, and teaches that different electrode configurations include forming the electrodes in a single layer (Fig. 3C) or on separate layers (Fig. 3D; paragraphs [0009] and [0010]).  Chen discloses a liquid crystal lens, and teaches that a thin device is desirable for the advantage of obtaining changing focus in a limited space (e.g., paragraph [0005]).
Based on the combined teachings of Meredith (that the electrodes may alternatively be formed in a single layer, e.g., MPEP § 2144.06) and Chen (that thinner device is desirable), It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Liu and Wei such that the plurality of first electrodes are disposed in a same layer, in order to achieve a thinner device.
Regarding Claim 3, the combination of Liu, Wei, Meredith, and Chen would have rendered obvious wherein a gap is defined between the orthographic projections of the two adjacent first electrodes on the first surface (Fig. 3C of Meredith, “insulating gaps” between adjacent electrodes).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN CROCKETT whose telephone number is (571)270-3183. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN CROCKETT/Primary Examiner, Art Unit 2871